Citation Nr: 1510527	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  01-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

(The issue of entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $52,820.00 is the subject of a separate Board decision.)


WITNESSES AT HEARINGS ON APPEAL

Appellant, T.M. and J.M.




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977 and from September 1979 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  The Board acknowledges that the Veteran had perfected appeals on multiple claims in addition to those listed above.  However, the other claims have either been formally adjudicated or disposed of to the extent only the hypertension and headache claims remain in appellate status.

The Board notes that the Veteran was represented by attorney David L. Huffman  during this appeal.  However, VA cancelled David L. Huffman 's accreditation, effective August 8, 2014.  In October 2014, the Board informed the Veteran of this cancellation, and provided the Veteran with VA Forms 21-22 and 21-22a, offering him the opportunity to elect new representation.  He did not do so, therefore he is unrepresented.

The Veteran and witnesses provided testimony at a hearing before a Decision Review Officer (DRO) in May 2008, and before the undersigned Veterans Law Judge (VLJ) in February 2009.  Transcripts of both hearings are of record.

In August 2011 and March 2013, the current appellate claims were remanded for further development to include a VA examination/medical opinion to address the etiology of the Veteran's hypertension and headaches.  The Veteran was accorded VA examination in January 2012 which addressed the issue of direct service connection, but the Board noted in March 2013 that it did not adequately address the issue of secondary service connection.  This deficiency was corrected by a July 2013 VA medical opinion.  As detailed below, the Board finds that this medical evidence is adequate for resolution of this appeal.  All other development directed by the Board's remand directives in this case appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As an additional matter, a review of the Virtual VA/VBMS system reflects the Veteran has raised a claim of entitlement to specially adapted housing or a special home adaption grant.  He also submitted a statement in 2014 which indicated his service-connected disabilities had become worse; i.e., he raised increased rating claims.  However, the record available for the Board's review does not reflect these claims have been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's hypertension was incurred in or otherwise the result of his active service, to include as secondary to a service-connected disability.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a chronic headache disorder that was incurred in or otherwise the result of his active service, to include as secondary to a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hypertension are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for a grant of service connection for headaches are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran was sent notification via letters dated in September 2003, August 2006, December 2006, May 2008, and June 2008.  Although all of these letters were clearly not sent prior to the initial adjudication of the appellate claims as required by Pelegrini v. Principi, 18 Vet. App. 112 (2004), they were all sent prior to the most recent adjudication via a July 2013 Supplemental Statement of the Case (SSOC).  Such development "cures" the timing deficiency associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  Granted, it does not appear any of these letter explicitly addressed how to establish a claim for secondary service connection.  However, the Veteran has actively participated in the processing of his case, and the statements and hearing testimony submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal to include secondary service connection.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include those from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the May 2008 and February 2009 hearings.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence relating the etiology of his hypertension and/or headaches to service, or as secondary to service-connected disability.

With respect to the aforementioned hearings, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the respective hearings, both the DRO and the undersigned VLJ accurately noted the current appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded a VA medical examination in January 2012 that included an opinion that addressed whether his hypertension and headaches were directly related to service.  In addition, that same VA examiner promulgated a supplemental opinion in July 2013 that addressed the contentions of secondary service connection.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the January 2012 VA examination or the July 2013 supplemental opinion, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this medical evidence is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include hypertension.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran has essentially contended that both his hypertension and headaches first manifested during his period of active service.  He indicated that he first had elevated blood pressure readings during his period of active service, and that his symptoms were secondary to or aggravated by his physical disabilities.  He also stated that he had been told that his symptoms were aggravated by his psychiatric disorder, which is specifically manifested by anxiety and depression.  Regarding his headaches, it has been asserted that it was first manifested in service following an incident in which his jaw was broken while undergoing a wisdom tooth extraction; and when he was in a 1982 motor vehicle accident.  It was further suggested that medication that the Veteran takes for his service-connected disabilities also result in intermittent headaches.

The Board notes that, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation.  Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.  

The Board also acknowledges the Veteran is competent, as a lay person, to describe headaches.  However, the Board also takes note of the fact that headaches may be due to a myriad of factors, and are often acute/temporary in nature.  Consequently, competent medical evidence is required to determine whether such complaints are due to a chronic disability as opposed to an acute illness.  

In view of the foregoing, the Board finds that competent medical evidence is required to diagnose and determine the etiology of these disabilities.  This finding also applies to the Veteran's contentions of secondary service connection as the impact one disability has upon another involves complex medical issues.  Moreover, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Similarly, the individuals who provided supporting testimony in this case also do not appear to have the required medical qualifications.  

The Board acknowledges that service treatment records dated in October 1974 show that the Veteran reported headaches which had their onset while doing sit-ups, but there was no history of unconsciousness.  Additionally, no relief from over-the-counter was noted.  The assessment was headaches.  Also, in May 1983, the Veteran reported headaches associated with an assessment of bronchitis.

The Board also acknowledges that service treatment records dated in December 1976 show a blood pressure reading of 130/90 (systolic/diastolic).

The Board further notes, however, that the Veteran's complaints of headaches appear to have been acute and transitory in that there were no follow-up visits.  Moreover, there does not appear to be any other blood pressure readings during his active service which showed a diastolic reading of 90 or more; nor systolic readings of 160 or more.  For example, his blood pressure was noted as 118/82 on September 1974 service examination; 102/70 in April 1976; 118/80 in May 1976; 112/70 in September 1976; 124/82 in October 1976; 110/70 in January 1977; 118/64 in February 1977; 110/72 in March 1977; 116/76 in April 1977; 110/70 and 110/76 in May 1977; 12/78 and 130/84 in June 1977; 104/66, 108/64, 116/82 in July 1977; 130/88 and 128/88 in August 1977; 128/84 in September 1977; 120/80 in October 1980; 110/78 in May 1981; 132/84 and 118/72 in July 1981; 120/70 in March 1982; 124/84 in April 1982; 112/78 in June 1982; 120/78 and 138/72 in August 1982; 128/84 and 130/78 in October 1982; 124/72 and 114/78 in February 1983; 110/80 on a May 1983 service examination; 110/78, 120/80, and 118/76 in May 1983 service treatment records; 140/78 on a medical board examination; and 132/86, 134/74, and 130/82 in April 1984 service treatment records.  Further, there were no blood pressure readings which document hypertension to a compensable degree until years after service.  The January 2012 VA examination also had findings that hypertension was not present to a compensable degree within the first post-service year.  Additionally, there was no indication of chronic/recurrent headaches until years after service.  No mention of either condition was noted on VA examinations conducted in December 1977 or December 1985, the former of which showed a blood pressure reading of 120/84.

Inasmuch as the record does not reflect the Veteran had hypertension until years after his separation from service, he is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, in regard to both claims, it is noted the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  As such, it further supports the need for competent medical evidence to resolve this claim.

The Board further notes that the Veteran checked boxes on the Reports of Medical History dated in September 1977 and May 1983 that he had not experienced frequent or severe headache; nor high or low blood pressure.  As already noted, there was no indication of such disabilities on VA medical examinations conducted in December 1977 or December 1985.  Moreover, the record reflects the Veteran has had multiple claims for VA benefits over the years, to include VA Forms 21-526e (Application for Compensation or Pension at Separation from Service) he filed in November 1977 and March 1984.  As such, the record reflects he was aware he could seek VA benefits for disabilities incurred in or otherwise the result of active service.  Therefore, if hypertension and/or headaches developed during such service, it would appear only logical he would file a claim for such either with the November 1977 and/or March 1984 VA Forms 21-526e, or within a short period of time thereafter.  However, he did not file any such claims until years after his separation from active service.  In short, this evidence appears to conflict with/contradict the current contentions that these disabilities developed during active service.  Consequently, it calls into question the reliability of the Veteran as a historian of these disabilities.

The Board also notes that no competent medical opinion appears to be of record which supports a finding that the Veteran currently has hypertension and/or a headache disorder as a result of his active service or as secondary to a service-connected disability.  Rather, as detailed below, the January 2012 VA examination and July 2013 supplemental opinions contain opinions against such a finding.

The January 2012 VA examiner, in pertinent part, opined that the Veteran's current hypertension was less than likely to be caused by, related to or aggravated by military service.  In support of this opinion, the examiner summarized relevant service treatment records noting that there were no findings for hypertensive complaints; and that the Veteran was first diagnosed with hypertension in the 1990s.  Similarly, the examiner opined that it was less likely than not (less than 50 percent probability) the claimed headache disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted, in pertinent part, that the in-service headaches were temporary in nature, and that there was no evidence of an ongoing headache disorder.  Therefore, it was the examiner's opinion that the current headache condition was a new and separate condition of acute onset and resolution and was less than likely related to, caused by or aggravated by in-service duty.

Regarding the contentions of secondary service connection, the Board notes that service connection is in effect for an anxiety disorder with mood disorder; chondromalacia of the left knee; chondromalacia of the right knee; bilateral pes planus; bilateral anterior compartment fasciotomies; and a right ankle sprain.  In the July 2013 supplemental opinion, the VA examiner provided opinions that it was not at least as likely as not the Veteran's hypertension and headaches were due to or caused by any of the service-connected disabilities or combination thereof; and it was not at least as likely as not that his hypertension or headaches were aggravated (worsened) by any of the service-connected disabilities or combination thereof.  The examiner cited to relevant findings of these disabilities in the record, as well as medical literature, in support of these opinions.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already found that the VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of the VA claims folder.  Moreover, the examiner accurately referenced relevant medical records for these disabilities in both the January 2012 VA examination report and July 2013 supplemental opinion.  None of the examiner's opinions regarding the etiology of the Veteran's hypertension and headaches were expressed in speculative or equivocal language.  Further, the examiner supported these opinions by stated rationale with reference to relevant medical records and/or medical literature.  The Board also reiterates that no competent medical evidence is of record which explicitly refutes the opinions expressed by this VA examiner in either January 2012 or July 2013.  Therefore, the Board finds that these opinions are adequate, persuasive, and entitled to significant probative value in the adjudication of this appeal.

In summary, while there were notations of headaches and an elevated diastolic blood pressure reading in the service treatment records, no chronic headache disorder or hypertension was diagnosed during service or for years thereafter; the Veteran's reliability as a historian of these disabilities has been called into question; and competent medical opinions, as detailed above, are against these service connection claims.  

Therefore, the Board concludes that the preponderance of the competent medical and other evidence of record is against finding that the Veteran's hypertension and/or headache disorder was incurred in or otherwise the result of his active service, to include as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for headaches, to include as secondary to a service-connected disability, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


